Citation Nr: 0406595	
Decision Date: 03/12/04    Archive Date: 03/19/04

DOCKET NO.  02-17 876	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in 
Roanoke, Virginia


THE ISSUES

1.  Entitlement to service connection for irritable bowel 
syndrome.

2.  Entitlement to service connection for allergic rhinitis.

3.  Entitlement to an initial evaluation in excess of 10 
percent for gastroesophageal reflux disease with hiatal 
hernia.

4.  Entitlement to an initial compensable evaluation for left 
carpal tunnel syndrome.

5.  Entitlement to an initial compensable evaluation for 
right carpal tunnel syndrome.

6.  Entitlement to an initial compensable evaluation for a 
sebaceous cyst excision scar on the mid-back.



ATTORNEY FOR THE BOARD

R.P. Harris, Counsel


INTRODUCTION

The appellant had active service from June 1981 to May 2001.  

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a January 2002 rating decision by the 
Cleveland, Ohio, Regional Office, which denied service 
connection for a low back disability, irritable bowel 
syndrome, allergic rhinitis, seborrheic dermatitis, and right 
foot plantar fasciitis; granted service connection and 
assigned noncompensable evaluations each for gastroesophageal 
reflux disease, left carpal tunnel syndrome, right carpal 
tunnel syndrome, and a sebaceous cyst excision scar on the 
mid-back, all effective May 2, 2001; and denied a compensable 
evaluation based on multiple noncompensable service-connected 
disabilities under 38 C.F.R. § 3.324.  

Subsequently, jurisdiction over the case was transferred to 
the Roanoke, Virginia, Regional Office (RO).  By a March 2003 
rating decision, the RO granted service connection for a low 
back disability, seborrheic dermatitis, and right foot 
plantar fasciitis (thereby rendering said service connection 
appellate issues moot); and assigned a 10 percent evaluation 
for gastroesophageal reflux disease with hiatal hernia, 
effective May 2, 2001 (thereby rendering the issue of 
entitlement to a compensable evaluation based on multiple 
noncompensable service-connected disabilities under 38 C.F.R. 
§ 3.324 moot, since for 38 C.F.R. § 3.324 to apply, none of 
the service-connected disabilities may be compensable).  
Since it does not appear that appellant has expressly 
withdrawn the gastroesophageal reflux disease/hiatal hernia 
disability rating issue from appellate status, the Board has 
reframed that issue as delineated on the title page of this 
decision.  See also AB v. Brown, 6 Vet. App. 35 (1993).  

In Fenderson v. West, 12 Vet. App. 119 (1999), the United 
States Court of Appeals for Veterans Claims (Court) explained 
that there was a legal distinction between a claim for an 
"original" rating and an "increased" rating claim.  In 
light of the aforestated legal distinction in Fenderson, the 
Board has reframed the disabilities ratings appellate issues 
as those set out on the title page of this decision.  

The Board will render a decision herein on the appellate 
issues involving entitlement to service connection for 
allergic rhinitis and entitlement to higher initial 
evaluations each for gastroesophageal reflux disease/hiatal 
hernia and a sebaceous cyst excision scar on the mid-back.  
The remaining appellate issues of entitlement to service 
connection for irritable bowel syndrome and entitlement to 
initial compensable evaluations each for left carpal tunnel 
syndrome and right carpal tunnel syndrome will be dealt with 
in the REMAND section below.  These remaining appellate 
issues are being REMANDED to the RO via the Appeals 
Management Center in Washington, D.C.; and VA will provide 
notice if further action is required on appellant's part.


FINDINGS OF FACT

1.  It is reasonably likely that appellant has chronic 
allergic rhinitis that is related to service.

2.  Appellant's service-connected gastroesophageal reflux 
disease with hiatal hernia is manifested primarily by 
occasional epigastric pain and mild tenderness.  He is well-
nourished.  The relevant clinical evidence does not reveal 
that appellant has symptoms of vomiting, material weight 
loss, hematemesis, melena, anemia, or other symptom 
combinations productive of at least considerable impairment 
of health.  

3.  Appellant's service-connected sebaceous cyst excision 
scar on the mid-back is manifested primarily by a very small, 
nontender, 2-cm in diameter area of hypopigmentation, without 
any disturbance of skin texture or underlying soft tissue 
damage and essentially without any significant objective 
symptomatology or functional limitation.  Additionally, the 
2-cm x 2-cm, stable, superficial scar area does not 
approximate 1 square foot (144 square inches or 929 square 
centimeters).  


CONCLUSIONS OF LAW

1.  With resolution of reasonable doubt in the appellant's 
favor, chronic allergic rhinitis was incurred during 
appellant's active service.  38 U.S.C.A. §§ 1110, 1111, 1131, 
1137, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304, 3.380 
(2003).

2.  The criteria for an initial evaluation in excess of 10 
percent for gastroesophageal reflux disease with hiatal 
hernia are not met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 
38 C.F.R. §§ 3.321, 4.1, 4.2, 4.7, 4.10, 4.113, 4.114, Code 
7346 (2003).

3.  The criteria for an initial compensable evaluation for a 
sebaceous cyst excision scar on the mid-back have not been 
met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. 
§§ 3.321, 4.1, 4.2, 4.7, 4.10, 4.31, 4.118, Codes 7803, 7804, 
7805 (2002); 67 Fed. Reg. 49,590-49,599 (July 31, 2002) 
(codified at 38 C.F.R. Part 4, Diagnostic Codes 7802-7805).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In light of the Board's allowance of entitlement to service 
connection for chronic allergic rhinitis in the decision 
herein, the evidence of record is adequate and no further 
development of that issue is required.  

With respect to the appellate issues involving an initial 
evaluation in excess of 10 percent for gastroesophageal 
reflux disease with hiatal hernia and an initial compensable 
evaluation for a sebaceous cyst excision scar on the mid-
back, there has been a significant change in the law during 
the pendency of this appeal.  On November 9, 2000, the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000), as codified at 38 U.S.C.A. 
§ 5100 et seq. (West Supp. 2002) became law.  This law 
redefines the obligations of VA with respect to the duty to 
assist and includes an enhanced duty to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits.  There have also been final 
regulations promulgated to implement the new law.  This 
change in the law is applicable to all claims filed on or 
after the date of enactment of the Veterans Claims Assistance 
Act of 2000, or filed before the date of enactment and not 
yet final as of that date.  Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, § 7, subpart (a), 114 Stat. 2096, 
2099-2100 (2000).  

Assuming that Section 3 of the Veterans Claims Assistance Act 
of 2000 is applicable in the instant appeal, after reviewing 
the record, the Board is satisfied that all relevant facts 
have been properly developed with respect to the appellate 
issues involving ratings for gastroesophageal reflux 
disease/hiatal hernia and a sebaceous cyst excision scar on 
the mid-back.  

A comprehensive medical history and detailed findings with 
respect to the service-connected gastroesophageal reflux 
disease/hiatal hernia and a sebaceous cyst excision scar on 
the mid-back over the years are documented in the nearly two 
decades of service medical records on file.  Additionally, a 
VA fee-basis examination was conducted in January 2003, which 
is sufficiently detailed and comprehensive regarding the 
nature and current severity of the service-connected 
disabilities at issue.  Such examination provides a clear 
picture of all relevant symptoms and findings concerning the 
service-connected disabilities at issue.  There is no 
indication that more recent, relevant medical records exist 
that would indicate a greater degree of severity of the 
service-connected disabilities at issue than that shown in 
said VA examination and other evidence of record.  

It is apparent to the Board that the appellant was advised 
regarding the necessity of competent evidence that indicates 
the severity of the service-connected disabilities at issue.  
See, in particular, the Statement of the Case and subsequent 
Supplemental Statements of the Case, which set out the 
applicable evidence, laws, regulations, and rating criteria, 
and the reasons for denial of said claims.  

In a recent case, Pelegrini v. Principi, No. 01-944 (U.S. 
Vet. App. Jan. 13, 2004), the Court held that a VCAA notice 
must be provided to a claimant before the initial unfavorable 
agency of original jurisdiction decision on a service-
connection claim.  In the instant case, prior to the initial 
January 2002 rating decision on appellant's service 
connection claims, a July 2001 VCAA notice was provided, 
which specifically advised the appellant as to which party 
could or should obtain which evidence.  See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Also, the Statement of 
the Case set forth the applicable provisions of the VCAA.  A 
recent VA General Counsel opinion, VAOPGPREC 8-2003 (Dec. 22, 
2003), held, in pertinent part:  "[i]f, in response to 
notice of its decision on a claim for which VA has already 
given the section 5103(a) notice, VA receives a notice of 
disagreement that raises a new issue, section 7105(d) 
requires VA to take proper action and issue a statement of 
the case if the disagreement is not resolved, but 
section 5103(a) does not require VA to provide notice of the 
information and evidence necessary to substantiate the newly 
raised issue.  The Board is bound by VA General Counsel 
opinions.  See 38 C.F.R. § 20.101(a)(2003).  In the instant 
case, after a July 2001 pre-adjudication VCAA notice was 
provided appellant, and the January 2002 rating decision 
granted service connection and assigned respective 10 percent 
and noncompensable evaluations for gastroesophageal reflux 
disease and a sebaceous cyst excision scar on the mid-back, 
appellant filed a Notice of Disagreement disagreeing with 
that rating action (in other words, raising new issues of 
entitlement to higher evaluations for said disabilities) and 
a Statement of the Case and Supplemental Statements were 
issued him.  Thus, a more specific VCAA notice on said 
appellate issues involving entitlement to higher evaluations 
for gastroesophageal reflux disease/hiatal hernia and a 
sebaceous cyst excision scar on the mid-back does not appear 
necessary under the holding of this General Counsel opinion.

Alternatively, even assuming arguendo that a VCAA notice on 
said appellate issues in question was required, it is 
emphasized that the RO appropriately developed these 
appellate claims.  The originating agency obtained 
appellant's service medical records and afforded him a VA 
examination that adequately assessed the nature and severity 
of the service-connected disabilities at issue.  Furthermore, 
in the March 2003 Supplemental Statement of the Case, 
appellant was informed of the pertinent evidence consisting 
of appellant's service medical records and the January 2003 
VA examination report and advised that if he wanted "VA 
assistance in obtaining any in-service or post-service 
treatment records, you should inform VA of the dates and 
places of treatment and we will obtain this evidence."  
Appellant, however, has not responded or indicated in any 
written correspondence that there are any relevant medical 
records not currently associated with the claims folder.  See 
Wood v. Derwinski, 1 Vet. App. 190, 193 (1991) ("The duty to 
assist is not always a one-way street.  If a veteran wishes 
help, he cannot passively wait for it in those circumstances 
where he may or should have information that is essential in 
obtaining the putative evidence").  

Consequently, the Board finds that, in the circumstances of 
this case, any additional development or notification would 
serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. 
App. 540, 546 (1991) (strict adherence to requirements in the 
law does not dictate an unquestioning, blind adherence in the 
face of overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the claimant); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
claimant are to be avoided); Wensch v. Principi, 15 Vet. App. 
362, 368 (2001) (when there is extensive factual development 
in a case, reflected both in the record on appeal and the 
Board's decision, which indicates no reasonable possibility 
that any further assistance would aid the appellant in 
substantiating his claim, this Court has concluded that the 
VCAA does not apply).  See also Bernard v. Brown, 4 Vet. 
App. 384 (1993).  Any "error" resulting from lack of pre-
adverse rating decision VCAA notice does not affect the 
merits of his claims or his substantive rights, for the 
aforestated reasons and is therefore harmless.  See 38 C.F.R. 
§  20.1102 (2003).  See also ATD Corp. v. Lydall, Inc., 159 
F.3d 534, 549 (Fed. Cir. 1998); and Miles v. Mississippi 
Queen, 753 F.2d 1349, 1352 (5th Cir. 1985).  

Thus, the Board concludes that the duty to assist as 
contemplated by applicable provisions, including the Veterans 
Claims Assistance Act of 2000 to the extent it may apply, has 
been satisfied with respect to the issues on appeal in 
question.  


I.  Service Connection for Allergic Rhinitis

A June 1981 service entrance examination did not include any 
complaints, findings, or diagnoses pertaining to allergic 
rhinitis.  The nose was clinically described as normal.  It 
is very significant that in an attendant medical 
questionnaire, appellant denied having/having had hay fever 
and a physician's elaboration made no mention of allergic 
rhinitis.  

The appellant's service medical records reveal occasional 
sinus problems and upper respiratory infections.  In April 
1982 and February 1983, clinical evaluation of his nose was 
unremarkable.  It was noted in February 1983 that he was 
taking medication for "allergies."  On March 1983, April 
1989, and July 1992 examinations, clinical evaluation of his 
nose was unremarkable.  In attendant medical questionnaires, 
appellant denied having/having had hay fever and a 
physician's elaboration made no mention of allergic rhinitis.  
On November 1993 examination, clinical evaluation of his nose 
was unremarkable.  Significantly, however, in a medical 
history report addendum, it was clinically reported that 
appellant had been treated with Allegra for allergic rhinitis 
in 1982, producing "good results"; and that he was still 
taking that medication.  In a June 1996 dental medical 
history form, appellant reported having hay fever and that he 
was taking Sudafed.  In September 2000, it was reported that 
Allegra did not seem to be working for appellant's allergies, 
and that Zyrtec would be prescribed.  A prescription for 
Sudafed was also refilled due to "severe congestion past 
several weeks...."

In a May 2001 initial application for VA disability benefits, 
appellant claimed that allergic rhinitis began in 1994.  

On January 2003 VA fee-basis examination, it was noted that 
appellant provided a history of chronic rhinitis since 
childhood exacerbated during summer and winter; that Allegra 
and Zyrtec provided great benefit; and that he did not have 
any recent exacerbations.  Clinically, the nares were clear 
without discharge.  Some sinus tenderness was noted.  
Significantly, "[c]hronic allergic rhinitis with seasonal 
exacerbation" was diagnosed.  

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 1131.  In pertinent part, for 
the showing of chronic disease in service, there is required 
a combination of manifestations sufficient to identify the 
disease entity, and sufficient observation to establish 
chronicity, as distinguished from merely isolated findings or 
a diagnosis including the word "Chronic."  Continuity of 
symptomatology is required only where the condition noted 
during service (or in the presumptive period) is not, in 
fact, shown to be chronic or where the diagnosis of 
chronicity may be legitimately questioned.  38 C.F.R. 
§ 3.303(b).  Service connection may be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service. 38 C.F.R. § 3.303(d).  

Under 38 C.F.R. § 3.380, diseases of allergic etiology..., may 
not be disposed of routinely for compensation purposes as 
constitutional or developmental abnormalities.  Service 
connection must be determined on the evidence as to existence 
prior to enlistment and, if so existent, a comparative study 
must be made of its severity at enlistment and subsequently.  
Increase in the degree of disability during service may not 
be disposed of routinely as natural progress nor as due to 
the inherent nature of the disease.  Seasonal and other acute 
allergic manifestations subsiding in the absence of or 
removal of the allergen are generally regarded as acute 
diseases, healing without residuals.  The determination as to 
service incurrence or aggravation must be made on the whole 
evidentiary showing.  

Service connection may be granted for chronic disease or 
disability, not subjective complaints or acute symptoms.  
Rabideau v. Derwinski, 2 Vet. App. 141 (1992).  

The evidentiary record indicates that appellant was treated 
for allergic rhinitis with medication in service.  A critical 
question for resolution is whether appellant's allergic 
rhinitis preexisted service.  On January 2003 VA fee-basis 
examination, it was noted by the examiner that appellant 
provided a history of chronic rhinitis since childhood 
exacerbated during summer and winter.  However, it should be 
pointed out that this is the only history of preservice 
rhinitis in the evidentiary record.  The accuracy of this 
history is unclear, since neither the service entrance 
examination nor any of the service medical records relate 
such a preservice origin.  Additionally, appellant's written 
correspondence with VA does not allege a preservice origin 
for his allergic rhinitis.  In particular, in his initial 
application for VA disability benefits, appellant alleged 
that allergic rhinitis had an in-service onset (towards the 
end of his nearly two decades of active duty).  Appellant is 
competent to state that he initially experienced nasal-
related symptomatology in service, although he is not 
competent to opine as to the etiology of the claimed 
disability.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494 
(1991), wherein the Court stated "[a] layperson can 
certainly provide an eye-witness account of a veteran's 
visible symptoms."  

In pertinent part, the provisions of 38 U.S.C.A. §§ 1111, 
1137 and 38 C.F.R. § 3.304(b) provide that the veteran will 
be considered to have been in sound condition when examined, 
accepted and enrolled for service, except as to defects, 
infirmities, or disorders noted at entrance into service, or 
where clear and unmistakable (obvious or manifest) evidence 
demonstrates that an injury or disease existed prior thereto.  
Only such conditions as are recorded in examination reports 
are to be considered as noted.  

History conforming to accepted medical principles should be 
given due consideration, in conjunction with basic clinical 
status, and be accorded probative value consistent with 
accepted medical and evidentiary principles in relation to 
value consistent with accepted medical evidence relating to 
incurrence, symptoms and course of the injury or disease, 
including official and other records made prior to, during or 
subsequent to service, together with all other lay and 
medical evidence concerning the inception, development and 
manifestations of the particular condition will be taken into 
full account.  38 C.F.R. § 3.304(b)(2).  

After resolving all reasonable doubt in appellant's favor, 
the Board concludes that the presumption of soundness at 
service entrance has not been clearly rebutted nor is there 
clear and unmistakable evidence that demonstrates appellant's 
allergic rhinitis existed prior to service.

Another critical question is whether appellant has chronic 
allergic rhinitis and, if so, whether it is related to 
service.  The service medical records indicate that during 
his nearly two decades of service, he was treated on occasion 
for allergic rhinitis with allergy medication, including 
Allegra (including in 1982 and 2000).  On January 2003 VA 
fee-basis examination, the examiner noted appellant's history 
of chronic rhinitis since at least military service; that he 
was currently taking Allegra (the same medication prescribed 
in service for allergic rhinitis) and Zyrtec, with apparent 
alleviation of symptoms; and diagnosed chronic allergic 
rhinitis with "objective" factors listed as including 
"current pharmacotherapy."  A reasonable interpretation of 
said diagnosis is that appellant's allergic rhinitis 
represents a chronic disease process, since the examiner 
appears to have based the diagnosis of chronic allergic 
rhinitis on the fact that appellant has continued to take the 
same allergy medication initially prescribed in service).  
The totality of the competent evidence of record suggests 
that appellant's chronic allergic rhinitis has been 
manifested since service and represents a chronic disease 
process.  Although 38 C.F.R. § 3.380 states that seasonal 
allergic manifestations are generally regarded as acute 
diseases, under the circumstances of the instant case, it 
appears that the examiner has characterized appellant's 
allergic rhinitis as chronic.  Colvin v. Derwinski, 1 Vet. 
App. 171, 175 (1991), held that the Board must consider only 
independent medical evidence to support its findings rather 
than provide its own medical judgment.  As the Court also has 
stated in Smith v. Derwinski, 1 Vet. App. 235, 237 (1991), 
"[d]etermination of credibility is a function for the BVA."  

Additionally, the Court explained in Gilbert v. Derwinski, 1 
Vet. App. 49, 54-56 (1990), that "[b]y reasonable doubt is 
meant one which exists because of an approximate balance of 
positive and negative evidence which does not satisfactorily 
prove or disprove the claim.  It is a substantial doubt and 
one within the range of probability as distinguished from 
pure speculation or remote possibility."  Resolving all 
reasonable doubt in appellant's favor, the Board concludes 
that it is at least as likely as not that appellant has 
chronic allergic rhinitis related to service.  Consequently, 
service connection for allergic rhinitis as a chronic disease 
process is warranted.


II.  An Initial Evaluation in Excess of 10 Percent for 
Gastroesophageal Reflux Disease with Hiatal Hernia; and an 
Initial Compensable Evaluation for a Sebaceous Cyst Excision 
Scar on the Mid-Back

Disability evaluations are determined by application of a 
schedule of ratings which is based on average impairment of 
earning capacity under the VA's Schedule for Rating 
Disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  The 
Board will consider appellant's service-connected 
gastroesophageal reflux disease with hiatal hernia and 
sebaceous cyst excision scar in the context of the total 
history of these disabilities, particularly as they affect 
the ordinary conditions of daily life, including employment, 
as required by the provisions of 38 C.F.R. §§ 4.1, 4.2, 4.10 
and other applicable provisions.  Schafrath v. Derwinski, 1 
Vet. App. 589 (1991).


A.  An Initial Evaluation in Excess of 10 Percent for 
Gastroesophageal Reflux Disease with Hiatal Hernia

Appellant's service medical records reveal that in 1983, his 
weight was 131 pounds.  In November 1993, his height was 68 
and 3/4 inches and weight was 161 pounds.  In April 1997, his 
weight was 162 pounds.  An April 1997 upper gastrointestinal 
x-ray was interpreted as suggestive of a small, sliding-type 
hiatal hernia and gastritis.  No gastroesophageal reflux was 
apparent.  In January 2001, a long-standing history of 
chronic reflux with good control on Prilosec and Propulsid 
was noted.  Since Propulsid had been discontinued, he had 
experienced increased nocturnal complaints with mild reflux, 
but no daytime complaints.  Stable gastroesophageal reflux 
disease was assessed; and Propulsid was again prescribed.  
In-service laboratory blood studies did not reveal any 
decreased hematocrit/hemoglobin values indicative of anemia.  

On January 2003 VA fee-basis examination, it was noted that 
appellant provided a long-standing history of substernal 
chest discomfort exacerbated by lying recumbent and 
associated irritation of the oropharyngeal region due to acid 
reflux.  Appellant reported that Aciphex, his current 
medication, provided benefit.  Significantly, he denied any 
frank hematochezia, melanic stools, nausea, vomiting, or 
hematemesis.  Clinically, he was described as well-developed, 
well-nourished, and in no acute distress.  Height was 68 and 
1/2 inches and weight was 185 pounds.  The oropharyngeal 
region was unremarkable.  The abdomen was soft and nontender 
without guarding, rigidity, rebound, or peritoneal signs.  
There was mild tenderness on palpation of the epigastric 
region, noted as consistent with some exacerbation of 
gastroesophageal reflux pathology.  Laboratory blood studies 
revealed normal hematocrit/hemoglobin values.  

The provisions of 38 C.F.R. § 4.113 state that there are 
diseases of the digestive system, particularly within the 
abdomen, which, while differing in the site of pathology, 
produce a common disability picture characterized in the main 
by varying degrees of abdominal distress or pain, anemia and 
disturbances in nutrition.  Consequently, certain coexisting 
diseases in this area, as indicated by the instructions under 
the title "Diseases of the Digestive System," do not lend 
themselves to distinct and separate disability evaluations 
without violating the fundamental principle relating to 
pyramiding as outlined in § 4.14.  

The RO has rated appellant's gastroesophageal reflux disease 
with hiatal hernia under Diagnostic Code 7346.  Under 
Diagnostic Code 7346, a 60 percent evaluation may be assigned 
for hiatal hernia with symptoms of pain, vomiting, material 
weight loss and hematemesis or melena with moderate anemia; 
or other symptom combinations productive of severe impairment 
of health.  A 30 percent evaluation requires persistently 
recurrent epigastric distress with dysphagia, pyrosis, and 
regurgitation, accompanied by substernal or arm or shoulder 
pain, productive of considerable impairment of health.  A 10 
percent evaluation requires two or more of the symptoms for 
the 30 percent evaluation of less severity.  38 C.F.R. 
§ 4.114, Diagnostic Code 7346.  

The negative evidence includes the fact that appellant's 
weight has increased since military service and that he has 
been recently described as well-nourished on VA examination.  
Additionally, no anemia has been recently shown, nor has he 
received significant treatment other than medication for his 
service-connected gastroesophageal reflux disease with hiatal 
hernia.  In short, the objective findings of weight gain, 
normal blood test values not indicative of anemia, and good 
nourishment on VA examination are very probative on the 
question of whether at least considerable impairment of 
health has been shown.  In summary, although appellant's 
service-connected gastroesophageal reflux disease with hiatal 
hernia apparently is manifested by occasional epigastric pain 
and mild tenderness, the relevant clinical evidence does not 
reveal that appellant has symptoms of vomiting, material 
weight loss, hematemesis, melena, anemia, or other symptom 
combinations productive of at least considerable impairment 
of health.  

An extraschedular evaluation is not for consideration, since 
the evidence does not show that the service-connected 
gastroesophageal reflux disease with hiatal hernia presents 
such an unusual or exceptional disability picture as to 
render the regular schedular standards impractical, for the 
aforestated reasons.  38 C.F.R. § 3.321(b)(1).  In deciding 
this disability rating issue herein, the Board has considered 
the provisions of 38 C.F.R. §§ 4.10, which relate to 
functional loss.  The appellant's service-connected 
gastroesophageal reflux disease with hiatal hernia is 
manifested primarily by occasional epigastric pain and mild 
tenderness, and is more than adequately compensated for by 
the 10 percent evaluation in effect for the degree of 
functional loss resulting therefrom.  The benefit-of-the-
doubt doctrine is inapplicable, since the preponderance of 
the evidence is against allowance of this disability rating 
issue on appeal, for the aforestated reasons.  


B. An Initial Compensable Evaluation for a Sebaceous Cyst 
Excision Scar on the Mid-Back

Appellant's service medical records reveal that in a July 
1992 medical questionnaire, a physician's elaboration noted 
that appellant had a sebaceous cyst on the right mid-back.  
In September 1993, a sebaceous cyst on the back was 
surgically excised.  On November 1993 examination, a 2-cm in 
diameter scar on the mid-back was clinically described.  In 
an attendant medical questionnaire, a physician's elaboration 
noted that a sebaceous cyst on the lower back had been 
surgically excised with full recovery, and that a scar 
measured 2-cm by 2-cm.  

On January 2003 VA fee-basis examination, it was noted that 
appellant reported having undergone an in-service excisional 
biopsy of a cystic formation on the back; that he denied any 
recent exacerbation; and that he had mild residual scarring 
without discomfort.  Clinically, some residual sebaceous cyst 
excisional scarring on the back was present and was described 
as mildly hypopigmented without underlying tissue loss, 
extensive keloid formation, or tenderness to palpation.  It 
was noted that since the scarring was only mildly 
hypopigmented and would not be visualized well by 
photography, photographs were not taken.  

By a January 2002 rating decision, a noncompensable 
evaluation was assigned for a sebaceous cyst excision scar on 
the mid-back.  Although the VA's schedule for rating skin 
disorders was revised as of August 30, 2002 (See 67 Fed. Reg. 
49590-49599 (July 31, 2002), it should be pointed out that 
the revised rating criteria may not be applied to a claim 
prior to the effective date of the amended regulation.  See 
38 U.S.C.A. § 5110(g) (West 2002); Rhodan v. West, 12 Vet. 
App. 55 (1998).  

The Board has considered appellant's service-connected 
sebaceous cyst excision scar on the mid-back under applicable 
diagnostic codes.  With respect to the applicable rating 
criteria for scars in effect prior to August 30, 2002, a 10 
percent evaluation is the maximum evaluation assignable under 
Diagnostic Codes 7803 and 7804, respectively, for 
superficial, poorly nourished scars with repeated ulceration, 
or for superficial scars which are tender and painful on 
objective demonstration.  Scars may be evaluated on the basis 
of any related limitation of function of a bodily part which 
they affect.  38 C.F.R. Part 4, Code 7805 (in effect prior to 
August 30, 2002).  

In addition, a zero percent evaluation shall be assigned when 
the schedule does not provide a zero percent evaluation for a 
diagnostic code and the requirements for a compensable 
evaluation are not met.  38 C.F.R. § 4.31.  

Under amended Diagnostic Code 7801 (in effect on and 
subsequent to August 30, 2002), for scars, other than head, 
face, or neck, that are deep or that cause limited motion, a 
40 percent evaluation may be assigned for area or areas 
exceeding 144 square inches (929 sq. cm.).  A 30 percent 
evaluation requires area or areas exceeding 72 square inches 
(465 sq. cm.).  A 20 percent evaluation requires area or 
areas exceeding 12 square inches (77 sq. cm.).  A 10 percent 
evaluation requires area or areas exceeding 6 square inches 
(39 sq. cm.).  NOTE (1):  Scars in widely separated areas, as 
on two or more extremities or on anterior and posterior 
surfaces of extremities or trunk, will be separately rated 
and combined in accordance with § 4.25 of this part.  NOTE 
(2):  A deep scar is one associated with underlying soft 
tissue damage.

Under amended Diagnostic Code 7802, for scars, other than 
head, face, or neck, that are superficial and that do not 
cause limited motion, a 10 percent evaluation may be assigned 
for area or areas of 144 square inches (929 sq. cm.) or 
greater.  NOTE (1):  Scars in widely separated areas, as on 
two or more extremities or on anterior and posterior surfaces 
of extremities or trunk, will be separately rated and 
combined in accordance with § 4.25 of this part.  NOTE (2):  
A superficial scar is one not associated with underlying soft 
tissue damage.

Under amended Diagnostic Code 7803, for scars, superficial, 
unstable, a 10 percent evaluation may be assigned.  NOTE (1):  
An unstable scar is one where, for any reason, there is 
frequent loss of covering of skin over the scar.  NOTE (2):  
A superficial scar is one not associated with underlying soft 
tissue damage.  

Under amended Diagnostic Code 7804, for scars, superficial, 
painful on examination, a 10 percent evaluation may be 
assigned.  NOTE (1):  A superficial scar is one not 
associated with underlying soft tissue damage.  NOTE (2):  In 
this case, a 10-percent evaluation will be assigned for a 
scar on the tip of a finger or toe even though amputation of 
the part would not warrant a compensable evaluation.  (See 
§ 4.68 of this part on the amputation rule).

Under amended Diagnostic Code 7805, for other scars, rate on 
limitation of function of affected part.

It is apparent that appellant's service-connected sebaceous 
cyst excision scar on the mid-back involves a very small, 2-
cm in diameter area of hypopigmentation, without any 
disturbance of skin texture or underlying soft tissue damage 
and essentially without any significant objective 
symptomatology or functional limitation.  Thus, the scar area 
appears to involve only residual mild hypopigmentation and 
represents stable, superficial scarring, not deep unstable 
scarring, since no underlying soft tissue damage or frequent 
loss of covering of skin over the scarring has been 
clinically shown or even alleged.  Also, the stable, 
superficial scarring has not been clinically shown to result 
in limited motion or objectively shown pain.  Additionally, 
the stable, superficial scar area does not result in any 
limited motion/function and clearly does not approximate 1 
square foot (144 square inches or 929 square centimeters), 
the criteria for a 10 percent evaluation under the amended 
version of Code 7802.  Parenthetically, the amended Code 7801 
does not appear applicable, since appellant's scarring is not 
associated with underlying soft tissue damage or limited 
motion.  

Thus, under either the old or amended Diagnostic Codes in 
question, the very small, 2-cm in diameter, stable, 
superficial hypopigmented scarring on the mid-back without 
functional limitation objectively shown does not meet the 
criteria for a compensable evaluation.  Additionally, the 
scar area was described as nontender and without discomfort.  
It should be added that the clinical evidence of record 
indicates that appellant's residual hypopigmented scar area 
on the mid-back represents a relatively static disability 
picture.  

The Board has considered the provisions of 38 C.F.R. § 4.10, 
which relate to functional loss.  However, the service-
connected sebaceous cyst excision scar on the mid-back has 
been shown to be essentially objectively asymptomatic apart 
from mild, superficial hypopigmentation, without any 
significant industrial impairment resulting therefrom, as 
discussed in detail above.  The clinical evidence does not 
reflect that the service-connected sebaceous cyst excision 
scar on the mid-back presents such an exceptional or unusual 
disability picture as to warrant consideration of an 
extraschedular evaluation, for the aforestated reasons.  
38 C.F.R. § 3.321(b)(1).  Since the evidence preponderates 
against allowance of this appellate issue, the benefit-of-
the-doubt doctrine is inapplicable, for the aforestated 
reasons.


ORDER

Service connection for allergic rhinitis is granted.  To this 
extent, the appeal is allowed.

An initial evaluation in excess of 10 percent for 
gastroesophageal reflux disease with hiatal hernia and an 
initial compensable evaluation for a sebaceous cyst excision 
scar on the mid-back are denied.  To this extent, the appeal 
is disallowed.


REMAND

With respect to the remaining appellate issues involving 
service connection for irritable bowel syndrome and 
entitlement to initial compensable evaluations each for left 
carpal tunnel syndrome and right carpal tunnel syndrome, 
although a January 2003 VA fee-basis examination was 
conducted, the examination did not include medical opinion as 
to the etiology of the diagnosed irritable bowel syndrome nor 
adequately evaluated the bilateral carpal tunnel syndrome.  
It is the Board's opinion that appropriate VA examination, 
such as a gastroenterologic examination, should be arranged 
with medical opinion rendered as to the etiology of any 
irritable bowel syndrome that may be manifested; and that 
appropriate VA examination, such as a neurologic examination, 
should be arranged to determine the current nature and 
severity of the bilateral carpal tunnel syndrome.  

Accordingly, these remaining appellate issues are REMANDED to 
the RO for the following:
1.  The RO should contact appellant 
and request him to provide any 
additional, relevant VA and non-VA 
medical records (not already 
submitted) that he may have in his 
possession, as well as the complete 
names and addresses of any 
physicians or medical facilities 
which have provided him such 
treatment.  All available, clinical 
records (as distinguished from 
physicians' statements based upon 
recollections of previous treatment) 
of such treatment should be obtained 
from the specified health care 
providers.  The appellant should be 
requested to sign and submit 
appropriate consent forms to release 
any private medical reports to the 
VA.  Any records obtained should be 
associated with the claims folder.  

2.  With respect to the issue of 
service connection for irritable 
bowel syndrome, the RO should 
arrange appropriate VA examination, 
such as a gastroenterologic 
examination, and the examiner should 
opine, with degree of probability 
expressed in terms of it is at least 
as likely as not (i.e., is there at 
least a 50 percent probability), as 
to the following:

Does appellant have irritable bowel 
syndrome and, if so, is it (a) 
causally or etiologically related to 
appellant's active service; (b) 
causally or etiologically related to 
a service-connected disability, 
particularly gastroesophageal reflux 
disease with hiatal hernia; and (c) 
did the service-connected 
gastroesophageal reflux disease with 
hiatal hernia aggravate any 
irritable bowel syndrome?  The term 
"aggravate" used herein refers to 
post-service aggravation of a non-
service-connected condition by a 
service-connected condition, to wit: 
an increase in severity of a non-
service-connected disability (any 
additional impairment of earning 
capacity) attributable to and caused 
by an already service-connected 
condition.  See Allen v. Brown, 7 
Vet. App. 439 (1995).

The entire claims folder should be 
reviewed by the examiner prior to 
examination.  All indicated tests 
and studies should be accomplished.  
The examiner should adequately 
summarize the relevant medical 
history and clinical findings, 
including that contained in any 
military medical records, and 
provide detailed reasons for the 
medical conclusions reached.  

If these matters cannot be medically 
determined without resort to mere 
conjecture, this should be commented 
upon in the report.  

3.  With respect to the issue of 
entitlement to initial compensable 
evaluations each for left carpal 
tunnel syndrome and right carpal 
tunnel syndrome, the RO should 
arrange appropriate VA examination, 
such as neurologic examination.  All 
indicated tests and studies should 
be performed.  

The examiner should be made aware of 
the applicable diagnostic criteria 
set out in 38 C.F.R. § 4.124a, such 
as Diagnostic Code 8515 for rating 
median nerve paralysis, and 
specifically report clinical 
findings that address those rating 
criteria.  

The examiner should review the 
entire claims folder and describe in 
detail all symptoms reasonably 
attributable to the service-
connected bilateral carpal tunnel 
disabilities and their current 
severity.  

The degree of functional impairment 
or interference with daily 
activities, if any, by the service-
connected bilateral carpal tunnel 
disabilities should be described in 
adequate detail.  

4.  The RO should review any 
additional evidence and readjudicate 
the remaining appellate issues of 
entitlement to service connection 
for irritable bowel syndrome and 
entitlement to initial compensable 
evaluations each for left carpal 
tunnel syndrome and right carpal 
tunnel syndrome, with consideration 
of applicable court precedents and 
statutory and regulatory provisions 
under appropriate legal theories.  

When this development has been completed, and if the benefits 
sought are not granted, the case should be returned to the 
Board for further appellate consideration, after compliance 
with appropriate appellate procedures, including issuance of 
a supplemental statement of the case.  No action by the 
appellant is required until he receives further notice.  The 
Board intimates no opinion, either legal or factual, as to 
the ultimate disposition warranted in this case, pending 
completion of the requested development. 

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This case must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.


	                     
______________________________________________
	MICHAEL D. LYON 
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



